IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE  '




ACTION.
                                              RENDERED: OCTOBER 23, 2014
                                                    NOT TO BE PUBLISHED
                                                      rt,-=1
              ,Suprrittr Court of                   rinurag
                             2014-SC-000037-WC


EPI CORPORATION
                                                        w=                 ZINNAr1/4_,,,„‘J,44.?c
                                                                    APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2013-CA-000565-WC
                  WORKERS' COMPENSATION NO. 05-85559



JENNIFER BOLING;
HONORABLE ALLISON E. JONES,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD                                         APPELLEES



                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Appellant, EPI Corporation, appeals from a Court of Appeals decision

which affirmed the denial of a motion to reopen Jennifer Boling's workers'

compensation award. EPI argues on appeal that the Administrative Law

Judge's ("A1.0") finding that Boling's impairment rating did not change was not

supported by credible or reliable evidence and that she conducted an

erroneous Fawbush v. Gwinn, 103 S.W.3d 5 (Ky. 2003) analysis. For the below

stated reasons, we affirm the Court of Appeals.

      Boling injured her right thumb in April 2005 while working for EPI as a

physical therapy assistant. The injury occurred when a patient fell back onto

Boling's hand, dislocating her thumb. Boling's right hand swelled to the point
that she was unable to make a fist. She was taken off work and referred to the

Kleinert Kutz Hand Care Center where she was placed under the care of Dr.

Warren C. Breidenbach. Later Boling began to suffer additional symptoms,

including drops in blood pressure and passing out. Dr. Breidenbach believed

that Boling suffered from dystrophy which was related to the thumb injury.

Dr. Donald Wood diagnosed Boling with reflex sympathetic dystrophy ("RSD") 1

                                                                                         (alsoknwCRPS)cuedbyhrtminj.DWodalsbeiv

Boling might suffer from postural orthostatic tachycardia syndrome ("POTS"). 2

         Boling filed for workers' compensation in December 2006. A university

evaluation was performed by Dr. Robert B. Nickerson. He found that Boling

sustained a right thumb ligament injury in April 2005 which led her to develop

1   RSD or CRPS is a chronic pain condition. The key symptom of RSD is continuous,
     intense pain out of proportion to the severity of the injury, which gets worse rather
     than better over time. RSD most often affects one of the arms, legs, hands, or
     feet. Often the pain spreads to include the entire arm or leg. Typical features
     include dramatic changes in the color and temperature of the skin over the affected
     limb or body part, accompanied by intense burning pain, skin sensitivity, sweating,
     and swelling. NINDS Complex Regional Pain Syndrome Information Page, (Sept. 24,
     2014, 2:42 p.m.)
     http: / / www.ninds.nih.gov/ disorders / reflex_sympathetic_dystrophy/ reflex_sympath
     etic_dystrophy.htm.
2   Postural orthostatic tachycardia syndrome (POTS) is one of a group of disorders that
     have orthostatic intolerance (0I) as their primary symptom. CH describes a condition
     in which an excessively reduced volume of blood returns to the heart after an
     individual stands up from a lying down position. The primary symptom of OI is
     lightheadedness or fainting. In POTS, the lightheadedness or fainting is also
     accompanied by a rapid increase in heartbeat of more than 30 beats per minute, or
     a heart rate that exceeds 120 beats per minute, within 10 minutes of rising. The
     faintness or lightheadedness of POTS are relieved by lying down again. Anyone at
     any age can develop POTS, but the majority of individuals affected (between 75 and
     80 percent) are women between the ages of 15 to 50 years of age. Some women
     report an increase in episodes of POTS right before their menstrual periods. POTS
     often begins after a pregnancy, major surgery, trauma, or a viral illness. NINDS
     Postural Tachycardia Syndrome Information Page, (Sept. 24, 2014, 2:46 p.m.),
     http: / / www.ninds.nih.gov/ disorders/ postural_tachycardia_syndrome / postural_tac
     hycardia_syndrome.htm



                                              2
CRPS. Dr. Nickerson also diagnosed Boling with POTS which was not caused

by the thumb injury but was exacerbated by it.

         A hearing on Boling's workers' compensation claim was held in October

2009. Boling testified that she could not work because she was unable to sit,

stand, or walk for more than ninety minutes at a time. She also stated she

suffered from frequent drops in blood pressure which caused her to become

dizzy and lose consciousness.

         After a review of the evidence, the ALT issued an opinion which found

that Boling had a 25% whole person impairment and that she could not return

to work as a physical therapist. The ALJ also concluded that Boling's RSD and

POTS were related to the work-related injury. She was awarded permanent

partial disability ("PPD") benefits based on that impairment rating. The ALJ

also awarded Boling the three multiplier pursuant to KRS 342.730(1)(c)1.

         Boling and EPI both appealed the ALJ's decision to the Workers'

Compensation Board. Before the Board could issue an opinion, EPI filed a

motion to reopen Boling's award. EPI based this motion on new evidence from

Dr. Breidenbach which indicated that Boling's condition had improved and

therefore the PPD award needed to be reevaluated. The Board partially

remanded the case to the ALJ to consider the motion to reopen, but affirmed

the finding that Boling was not permanently totally disabled. The ALJ 3

                                                                              subsequentlygrantedEPI'smoti ntoreopenandauniversityevaluationwas



3   Former ALJ Smith was originally assigned to this case, but was replaced by ALJ
     Jones after the motion to reopen was granted.


                                            3
scheduled. However, due to several delays Dr. Nickerson, who had some

expertise on POTS, was no longer available to perform the second university

evaluation. The ALJ believed that the new university evaluator was unqualified

to render an opinion on the status of Boling's POTS and decided to move

forward with the hearing before the evaluation was performed.

      Records from Dr. Breidenbach, presented by EPI at the hearing,

indicated that he now believed Boling's whole person impairment rating with

respect to her thumb injury was 0%. In rebuttal, Boling submitted a note from

Dr. Wood in which he stated that he continued to treat her for RSD and POTS,

that her condition had not improved, and that he had not released her to work.

He believed the prior impairment rating of 25% was still accurate. Boling

testified that as a result of her POTS, she experiences nausea, fainting spells,

sudden increases in blood pressure, and aggravation of the pain caused by her

RSD. She also testified that out of financial need, she returned to work part

time as a physical therapist in August 2010, but could not perform the job.

Boling then took an administrative job in March 2011, but testified that she

frequently misses work due to symptoms caused by POTS.

      The ALJ rejected EPI's argument stating:

      [t]he ALJ concludes that Boling's original impairment rating
      assessed at 25% by Judge Smith entails consideration of a
      complex and rare medical diagnosis and the manner in which
      Boling's hand injury, RSD as diagnosed at the time, and POTS
      interact. Dr. Breindenbach is not qualified to offer an opinion on
      the entire set of diagnoses and their effects on Boling. His opinion
      then and now is but a small piece of a much larger medical puzzle.
      Even if the ALJ found his 0% impairment rating as related to the
      hand convincing, which she does not, this is not medical evidence
      that sufficiently establishes that Boling no longer suffers from
      POTS, especially in light of Dr. Wood's opinion that the condition is
      still present and that her overall impairment rating has not
      improved.
      In short, the ALJ concludes that EPI Corporation did not sustain
      its burden of proof on the issue of whether the prior PPD award
      should be reduced based on Dr. Breindenbach's 0% impairment
      rating.

      The ALJ also performed an analysis pursuant to Fawbush, even though

neither party requested one. Because both provisions of KRS 342.730(1)(c)

could be applied in this case, the ALJ had the discretion to choose the

multiplier. The ALJ chose the three multiplier from KRS 342.730(1)(c)1 as ,

most appropriate because even though Boling was working and earning a

higher wage than when she worked at EPI, the ALJ believed it was unlikely she

would be able to continue earning such a wage in the foreseeable future. The

Board and Court of Appeals affirmed and this appeal followed.

      EPI argues on appeal that the ALJ's opinion and order must be vacated

because it was not supported by credible or reliable evidence. In particular,

EPI argues Boling's impairment rating should be lowered. Since it filed the

motion to reopen, EPI bore the burden of proving every element of its claim.

House v. BJK Industries, 103 S.W.3d 13, 16 (Ky. 2003). Additionally, the ALJ

is given broad discretion to weigh the quality and substance of the evidence in

making a determination. Square D Co. v. Tipton, 862 S.W.2d 308, 309 (Ky.

1993). By applying the above standards, we find that EPI did not satisfy its

burden.

      EPI relies on Dr. Breidenbach's opinion to argue that Boling no longer

suffers from an impairment due to her thumb injury. However, the ALJ



                                        5
recognized that Boling's award and 25% whole person impairment rating were

based not only on the thumb injury, but on the interaction between that injury,

her RSD, and her POTS. The ALJ accordingly found Dr. Wood's opinion

persuasive because he continued to treat Boling for RSD and POTS. She

further considered Boling's own testimony that she continues to suffer from

nausea, fainting spells, sudden increases in blood pressure, and aggravation of

the pain caused by her RSD. The ALJ's finding that the original impairment

rating did not need to be reduced was not unreasonable based upon the

evidence presented.

      Further, we find that the ALJ's Fawbush analysis did not lead to an

erroneous outcome. EPI contends that since Boling has been working for over

two years she should not be entitled to the three multiplier in KRS

342.730(1)(c)1. Boling also earns higher wages now than she did at EPI. But,

the ALJ noted that Boling is currently employed in an administrative position

and is unable to return to physical therapy, the job she performed when the

work-related injury occurred. Boling testified that she returned to work out of

financial necessity even though she had not been cleared to return to work by

Dr. Wood, her POTS treating physician. She further testified that due to her

condition she has difficulty working. Because of this evidence, it was not

unreasonable for the AU to find that it would be unlikely fOr her to maintain

her current full time position as a result of her health issues.   Fawbush, 103
S.W.3d at 12. The determination of which multiplier to apply is within the

discretion of the ALJ, and in the absence of clear error, that decision will not be



                                         6
overturned. The Board and Court of Appeals did not err by affirming the ALJ's

decision regarding the Fawbush analysis.

      For the above stated reasons, we affirm the decision of the Court of

Appeals.

      All sitting. All concur.




COUNSEL FOR APPELLANT,
EPI CORPORATION:

Laurie Goetz Kemp


COUNSEL FOR APPELLEE,
JENNIFER BOLING:

Tamara Todd Cotton
Stephanie Nicole Wolfinbarger




                                        7